Exhibit 10.115
PREPARED BY:


POLSINELLI SHUGHART PC
700 West 47th Street, Suite 1000
Kansas City, MO 64112-1802
Attention: Michael B. Hickman
MLS Loan Nos. 03-0251365 and 03-0251366
CONSENT AGREEMENT
THIS CONSENT AGREEMENT (this "Agreement") is dated as of December 15, 2011, and
is by and among FIRST STATES INVESTORS 5200, LLC, a Delaware limited liability
company (“Borrower”), FIRST STATES GROUP, L.P., a Delaware limited partnership
(“Original Guarantor”), KBS ACQUISITION HOLDINGS, LLC, a Delaware limited
liability company (“New Guarantor”, and collectively with Original Guarantor,
“Guarantor”) and WELLS FARGO BANK, N.A., AS TRUSTEE IN TRUST FOR HOLDERS OF BSDB
2005-AFR1 TRUST COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-AFR1,
its successors and assigns, having an address at c/o Midland Loan Services,
10851 Mastin, Suite 300, Overland Park, Kansas 66210 ("Lender").
RECITALS
A.    Lender is the owner and holder of a loan (the “Loan”) made by German
American Capital Corporation, a Maryland corporation (“GACC”) and Bear Stearns
Commercial Mortgage, Inc., a New York corporation (“Bear Stearns” and together
with GACC, the “Original Lender”), to Borrower, evidenced and secured by certain
documents, instruments and agreements, including without limitation the
following, all dated, or with an effective date, as of March 4, 2005, and except
as noted, from Borrower in favor of Original Lender or by and between Borrower
and Original Lender (collectively, the “Original Loan Documents”):
1.Loan and Security Agreement, as amended by First Amendment to Loan Agreement
dated as of April 12, 2005, Second Amendment to Loan Agreement dated as of June
9, 2005, Third Amendment to Loan Agreement dated as of July 19, 2007 (as further
amended or otherwise modified, the “Loan Agreement”),
2.    Promissory Note (Note A-1) in the original principal amount of
$152,000,000.00, made by Borrower and payable to GACC (the “A-1 Note”),
3.    Promissory Note (Note A-2) in the original principal amount of
$152,000,000.00 made by Borrower and payable to Bear Stearns (the “A-2 Note” and
together with the A-1 Note, the “Note”),
4.    Combined Fee and Leasehold Multistate Mortgage, Deed to Secure Debt, Deed
of Trust, Security Agreement, Financing Statement, Fixture Filing and Assignment
of Leases, Rents and Security Deposits (the “Security Instrument”), which
encumbers various properties described therein (such properties collectively,
together with all improvements, fixtures and personal property located thereon,
shall be referred to herein as the “Property”),
5.    Assignment of Leases and Rents,


--------------------------------------------------------------------------------


6.    Environmental Indemnity from Original Guarantor in favor of Original
Lender (the “Environmental Indemnity”),
7.    Guaranty of Recourse Obligations from Original Guarantor in favor of
Original Lender (the “Guaranty”),
8.    Guaranty and Indemnity from Original Guarantor in favor of Borrower (the
“Lease Guaranty”),
9.    Account and Control Agreement by and among Borrower, First States
Management Corp., LLC, a Delaware limited liability company (“Manager”),
Original Lender and PNC Bank, National Association,
10.    Manager’s Consent and Subordination of Management Agreement from Manager
in favor of Original Lender,
11.    Defeasance Assignment, Assumption and Release Agreement dated as of July
19, 2007, by and among Borrower, Lender, SB BSBD 2005-AFR1 Holdings, LLC, a
Delaware limited liability company (“Defeasance Borrower”), Midland Loan
Services, Inc., now known as Midland Loan Services, a Division of PNC Bank,
National Association (“Midland”) and Wilmington Trust Company, a Delaware
banking corporation, and
12.    Splitter, Modification and Ratification Agreement (A-1) and Splitter,
Modification and Ratification Agreement (A-2), both dated as of July 19, 2007,
and both by and among Borrower, Lender and Original Guarantor; and
13.    Certain other Loan Documents (as defined in the Loan Agreement).
B.    Midland is the Master Servicer and Special Servicer under the Trust and
Servicing Agreement dated as of June 15, 2005 by and among Bear Stearns
Commercial Mortgage Securities Inc., as Depositor, Servicer and Special
Servicer, and Wells Fargo Bank, N.A., as Trustee (as from time to time amended,
supplemented or modified, the “Pooling and Servicing Agreement”).
C.    In connection with a corporate restructuring in 2008 involving entities
affiliated with Borrower and Original Guarantor, certain of such entities
obtained up to $850,000,000 in mezzanine financing (the “Original Mezzanine
Loan”) from Goldman Sachs Commercial Mortgage Capital, L.P., Citicorp North
America, Inc. and SL Green Realty Corp. (collectively, the “Original Mezzanine
Lender”), secured by a pledge of, among other security, one hundred percent
(100%) of the direct or indirect ownership interests in Borrower, Original
Guarantor and certain of their respective affiliated entities.
D.    In connection with a default under the Original Mezzanine Loan, Lender has
been requested to consent to the following (collectively, the “Transaction”):
(i) the acquisition of 100% of the ownership interests in Borrower and its 100%
owner, First States Investors 5200 Holdings, LLC, a Delaware limited liability
company (“5200 Holdings”), by KBS Acquisition Sub-Owner 9, LLC, a Delaware
limited liability company (“KBS-9”), and (ii) the pledge of one hundred percent
(100%) of the direct or indirect ownership interests in Borrower, 5200 Holdings,
KBS-9 and KBS Acquisition Sub, LLC, a Delaware limited liability company (“KBS
Acquisition”), the 100% owner of the KBS-9, to Goldman Sachs Mortgage Company, a
New York limited partnership (“GSMC”) and Citigroup Financial Products Inc., a
Delaware corporation (“Citigroup”, and collectively with GSMC, the “Repo
Lender”) in connection with a loan in an aggregate principal amount of up to
$160,000,000.00 (the “Repo Loan”) from Repo Lender to KBS GKK Participation
Holdings I, LLC (“Repo Borrower I”) and KBS GKK

2

--------------------------------------------------------------------------------


Participation Holdings II, LLC (“Repo Borrower II”; and collectively with Repo
Borrower I, the “Repo Borrowers”), as set forth in the following agreements
(collectively, as the same may be amended, modified, restructured or refinanced
from time to time in accordance with the terms and conditions of this Agreement
and the Intercreditor Agreement (hereinafter defined), the “Repo Loan
Agreement”): (a) Amended and Restated Master Repurchase Agreement, dated as of
April 28, 2011, by and between GSMC, as buyer, and Repo Borrower I, as seller,
and (b) Amended and Restated Master Repurchase Agreement, dated as of April 28,
2011, by and between Citigroup, as buyer, and Repo Borrower II, as seller.
E.    Certain aspects of the Transaction would constitute a default under the
Original Loan Documents if completed without the consent of Lender. Subject to
the satisfaction of the terms of this Agreement and an Intercreditor Agreement
(the “Intercreditor Agreement”) executed contemporaneously herewith by and
between Lender and Repo Lender, Lender has agreed to consent to the Transaction.
F.    The term "Loan Documents" as used hereinafter shall mean collectively this
Agreement, all documents, instruments and agreements executed by Borrower,
Original Guarantor or New Guarantor in connection with the Loan or the consent
to the Transaction, and except to the extent amended or replaced pursuant to
this Agreement, the Original Loan Documents (as previously modified).
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree as follows:
1.GENERAL. The parties hereto confirm and agree that: (i) there are no defenses,
contributions or claims of setoffs with respect to any such sums due or owing
under the Note, the Loan Agreement, the Security Instrument or any of the other
Loan Documents; and (ii) unless and until Lender provides an alternative address
for Lender, all Loan payments and all notices and correspondence to Lender shall
be made or given to Lender at the address of Lender set forth in the
introductory paragraph of this Agreement. The parties hereto each ratify, affirm
and consent to all of the terms of the Loan Documents.
2.CONSENT TO THE TRANSACTION. Subject to satisfaction of all of the conditions
contained herein, Lender hereby consents to the Transaction. This consent is
strictly limited to the Transaction described in this Agreement. Except as
expressly provided herein or in the Intercreditor Agreement, this Agreement
shall not constitute: (a) a waiver or modification of any requirement of
obtaining Lender's consent to any future transfer of direct or indirect
beneficial ownership interests in Borrower, Original Guarantor, New Guarantor or
the Property, or any portion thereof or interest therein or (b) a modification
of the terms, provisions, or requirements in the Loan Documents in any respect.
Borrower, Original Guarantor and New Guarantor specifically acknowledge that any
subsequent transfer of any direct or indirect interest in Borrower, Original
Guarantor, New Guarantor or the Property in violation of the Loan Documents,
this Agreement or the Intercreditor Agreement shall be a default thereunder. The
Loan Documents are hereby ratified and, except as expressly modified in this
Agreement, remain unmodified and are in full force and effect.
3.LOAN INFORMATION. The parties hereto agree that as of the date hereof:
a.
The outstanding principal balance of the A-1 Note is $103,123,368.93.

b.
The outstanding principal balance of the A-2 Note is $103,123,368.93.

c.
The interest rate applicable to each of the A-1 Note and the A-2 Note is 5.9634%
per annum.


3

--------------------------------------------------------------------------------


d.
The maturity date applicable to each of the A-1 Note and the A-2 Note is
September 8, 2019.

e.
Separate monthly payments of principal and interest, with respect to each of the
A-1 Note and the A-2 Note, both in the amount of $697,754.96, are due and
payable on the twelfth day of each and every calendar month.

f.
The following additional payments are due and payable on the first day of each
and every calendar month with respect to the Loan:

•
$822,895.93    tax escrow deposit.

•
$ 54,768.27    insurance escrow deposit.

•
$ 26,538.18    replacement reserves escrow deposit.

•
$125,000.00    tenant improvement/leasing commission escrow deposit.

•
$ 27,449.64    other charges escrow deposit.



g.
The current balance of each escrow account held by Lender with respect to the
Loan is:

•
$1,884,307.29    tax escrow account.

•
$ 493,929.61    insurance escrow account.

•
$7,122,059.89    debt service escrow account.

•
$ 48,763.33    replacement reserves escrow account.

•
$4,086,574.80    tenant improvement/leasing commission escrow account.

•
$1,563,247.74    environmental reserves account.

•
$ 219,696.51    other charges escrow account.

•
$7,171,576.59    BofA reserve fund escrow account.

•
$4,109,525.40    BofA reserve fund escrow account.

•
$ 130,385.33    repair reserves escrow account.



h.
All required payments due through December 1, 2011 under the Loan Documents have
been paid.

i.
There are no defenses or claims of setoffs with respect to any sums or amounts
owing under the Loan Documents.

j.
Lender is the current owner and holder of the Loan Documents.

k.
There is no existing Event of Default (as defined in the Loan Documents) or
event or condition that, with the giving of notice or passage of time or both,
would constitute an Event of Default.

4.CONDITIONS. In addition to any other conditions set forth herein or required
by Lender, the following are conditions precedent that must be satisfied prior
to the closing of the Transaction (the “Closing”):
a.
The execution, acknowledgment and delivery of this Agreement by all of the
parties concurrently with the Closing, and the execution, acknowledgement and
delivery of the Intercreditor Agreement, a Borrower General Certificate and a
Guarantor General Certificate for each Guarantor.


4

--------------------------------------------------------------------------------


b.
New Guarantor’s execution and delivery of (1) a Supplemental Environmental
Indemnity to evidence New Guarantor’s assumption, jointly with Old Guarantor, of
the indemnities and guaranties set forth in the Environmental Indemnity (the
“Supplemental Environmental Indemnity”) and (2) a Supplemental Guaranty of
Recourse Obligations to evidence New Guarantor’s assumption, jointly with Old
Guarantor, of the indemnities and guaranties set forth in the Guaranty (the
“Supplemental Guaranty”),.

c.
Lender's receipt of copies of loan documents for the Repo Loan, transfer
documents related to the transfer of ownership of Borrower and 5200 Holdings,
and copies of current partnership, operating and trust agreements of Borrower,
5200 Holdings, KBS-9 and such other affiliated entities as Lender shall request,
all in form and substance acceptable to Lender.

d.
The full release and reconveyance (or other disposition as permitted under the
Loan Documents) of any other liens or monetary encumbrances against the
Property, unless such liens or monetary encumbrances are permitted under the
Loan Documents.

e.
Lender's receipt of all of the Required Payments (hereinafter defined).

f.
Lender's receipt of enforceability, authorization, “bring-down” of
nonconsolidation and REMIC legal opinion letters in form and substance
acceptable to Lender.

5.    MODIFICATION OF LOAN AGREEMENT. The Loan Agreement is modified as follows:
a.
The term “Environmental Indemnity”, as defined therein, shall be modified to
mean the Environmental Indemnity and/or the Supplemental Environmental
Indemnity, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

b.
The term “Guarantor”, as defined therein, shall be modified to mean Original
Guarantor and/or New Guarantor.

c.
The term “Recourse Guaranty”, as defined therein, shall be modified to mean the
Guaranty and/or the Supplemental Guaranty, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

d.
Reference is made to Section 12 of the Loan Agreement, to the Environmental
Indemnity and to the Supplemental Environmental Indemnity. The parties agree
that the provisions of Section 12 of the Loan Agreement, the Environmental
Indemnity and the Supplemental Environmental Indemnity shall be read together to
maximize the coverage with respect to the subject matter thereof, as determined
by Lender.

e.
Sections 8.1 and 8.5 of the Loan Agreement are hereby deleted and replaced with
the following:

Section 8.1    Restrictions on Transfers. Unless such action is permitted by the
provisions of this Article VIII, Borrower shall not, and shall not permit any
other Person holding any direct or indirect ownership interest in Borrower, any
Guarantor or the Property to, except with the prior written consent of Lender
(which may be granted or withheld in Lender’s sole and absolute discretion): (i)
Transfer all or any part of the

5

--------------------------------------------------------------------------------


Property, (ii) permit any Transfer (directly or indirectly) of any interest in
Borrower, any Guarantor, KBS Acquisition Sub-Owner 9, LLC, a Delaware limited
liability company (“KBS-9“), KBS Real Estate Investment Trust, Inc, a Maryland
corporation (“KBS REIT”), or any Person (or group of Persons acting in concert)
directly or indirectly owning or controlling more than forty-nine percent (49%)
of the beneficial interests in Borrower or any Guarantor, (iii) permit any
merger, consolidation or reorganization of Borrower, any Guarantor, KBS-9, KBS
REIT or any Person (or group of Persons acting in concert) directly or
indirectly owning or controlling more than forty-nine percent (49%) of the
beneficial interests in Borrower or any Guarantor.
Section 8.5    Permitted Interest Transfers.
(a)    Notwithstanding anything contained in Section 8.1 to the contrary, a
Transfer (but not a pledge or encumbrance) of a direct or indirect beneficial
interest in Borrower shall be permitted without Lender’s consent if: (i)
following such Transfer, one hundred percent (100%) of the beneficial interests
in Borrower are indirectly owned by KBS-9, (ii) following such Transfer, one
hundred percent (100%) of the beneficial interests in KBS-9 are owned directly
and indirectly by KBS REIT, (iii) following such Transfer, one hundred percent
(100%) of the beneficial interests in KBS Acquisition Holdings, LLC, a Delaware
limited liability company (“KBS Acquisition Holdings”) are indirectly owned by
KBS REIT, (iv) following such Transfer, KBS REIT remains a publicly owned
company and no Person or group of Persons acting in concert acquires in the
aggregate more than forty-nine percent (49%) of the beneficial interests in KBS
REIT, (v) no Person or group of Persons acting in concert, other than KBS REIT
and Persons directly or indirectly wholly owned by KBS REIT acquires direct or
indirect management control of Borrower, KBS-9 or KBS Acquisition Holdings, (vi)
Lender receives at least thirty (30) days prior written notice thereof; and
(vii) immediately prior to such Transfer, no Event of Default shall have
occurred and be continuing.
(b)    Notwithstanding any provision in this Agreement or in any other Loan
Document to the contrary, Section 8.5(a) shall not restrict the right of any
shareholder in KBS REIT to Transfer its shares in KBS REIT so long as KBS REIT
remains a publicly owned company and such Transfer does not result in any Person
or group of Persons acting in concert owning or controlling more than forty-nine
percent (49%) of the beneficial ownership of KBS REIT; provided that any such
Transfer or redemption in connection with a merger, consolidation or
reorganization of KBS REIT where KBS REIT will not be the surviving entity shall
be subject to the provisions of Section 8.5(c).
(c)    Any Transfer or any direct or indirect beneficial interest in Borrower,
any Guarantor or KBS REIT, other than as permitted in Section 8.5(a), or Section
8.5(b), shall require the prior written consent of Lender, which may be granted
or withheld in Lender’s sole and absolute discretion; provided, that in the
event the Loan is subject to Securitization, Lender’s consent shall not be
required, in connection with a merger, consolidation or reorganization of KBS
REIT where KBS REIT shall not be the surviving Person, if (i) Borrower delivers
an Additional Non-Consolidation Opinion in a form satisfactory to Lender, (ii)
either (1) Borrower delivers a Rating Agency Confirmation to Lender with respect
to such Transfer, or (2) the surviving Person following such merger,
consolidation or reorganization (A) has a net worth of $500,000,000 or more
(exclusive of the Property), (B) has total assets of $1,500,000,000 or more
(exclusive of the Property), and (C) has a substantial portion of its business
involving the ownership and operation of institutional office and related
properties, as reasonably determined by

6

--------------------------------------------------------------------------------


Lender or the Rating Agencies, and (iii) Borrower pays all Rating Agency fees, a
$10,000 processing fee for Lender’s servicer, and all out of pocket expenses
(including reasonable attorneys fees) of the Rating Agencies, the Lender and its
servicers.
(d)    With respect to any Transfer that does not require consent under this
Section 8.5, Borrower shall pay all of Lender’s out of pocket costs and
expenses, as applicable, including but not limited to (i) a standard review and
processing fee of $10,000 for Lender’s servicers, (ii) rating agency fees and
(iii) reasonable fees of counsel to Lender and the Rating Agencies.
5.FEES, PAYMENT AND EXPENSES. Borrower agrees to pay at Closing the following
(the "Required Payments"):
(a)$3,000.00 to Lender as a processing fee.
(b)$15,000.00 to Lender as Lender’s consent fee with respect to the Repo Loan.
(c)$100,000.00 to Lender as a consent fee pursuant to the Intercreditor
Agreement.
(d)Payment of fees and costs of rating agencies and their respective counsel.
(e)Payment of all out of pocket costs and expenses of Lender, including Lender’s
reasonable legal fees, costs and expenses.
6.NO REPRESENTATIONS OF LENDER. The parties hereto agree that (a) Lender has
made no representations or warranty, either express or implied regarding the
Property and has no responsibility whatsoever with respect to the Property, its
condition, or its use, occupancy or status, and (b) no claims relating to the
Property, its condition, or its use, occupancy or status, will be asserted
against Lender or its agents, employees, professional consultants, affiliated
entities, successors or assigns, either affirmatively or as a defense.
7.REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants as
follows:
(a)Borrower hereby represents and warrants as follows:
(i)All information and data provided by Borrower to Lender in connection with
the Transaction is true and correct in all material respects.
(ii)The Transaction will not have a Material Adverse Effect (as defined in the
Loan Agreement).
(iii)Lender has received copies of all consents and approvals, if any, required
in connection with the execution, delivery and performance by Borrower of this
Agreement and all other documents related to the Loan or the Transaction.
(iv)Borrower is duly authorized to execute, deliver and perform this Agreement
and all other documents related to the Loan or the Transaction.

7

--------------------------------------------------------------------------------


(v)Any court or third-party approvals necessary for Borrower to enter into this
Agreement and all other documents related to the Loan or the Transaction have
been obtained.
(vi)This Agreement and the other Loan Documents are in full force and effect and
the transactions contemplated therein constitute valid and binding obligations
enforceable by Lender in accordance with their terms and have not been modified
either orally or in writing, except as provided herein.
(vii)After the completion of the Transaction, the direct and indirect ownership
structure of Borrower is accurately depicted on the ownership chart attached
hereto as Exhibit A.
(viii)There is no bankruptcy or receivership proceeding pending or, to
Borrower’s knowledge, threatened against Borrower.
(ix)All representations and warranties referred to herein are true in all
material respects as of the date of this Agreement and shall survive closing of
the Transaction.
(x)After the completion of the Transaction, none of the obligors remaining
liable for the Original Mezzanine Loan possess any direct and indirect ownership
interest in Borrower.
(b)Original Guarantor hereby represents and warrants as follows:
(i)All information and data provided by it to Lender in connection with the
Transaction is true and correct in all material respects.
(ii)The Transaction will not have a Material Adverse Effect.
(iii)Lender has received copies of all consents and approvals, if any, required
in connection with the execution, delivery and performance by it of this
Agreement and all other documents to which it is a party related to the Loan or
the Transaction.
(iv)It is duly authorized to execute, deliver and perform this Agreement and all
other documents to which it is a party related to the Loan or the Transaction.
(v)Any court or third-party approvals necessary for it to enter into this
Agreement or any other documents related to the Loan or the Transaction have
been obtained.
(vi)This Agreement, the Environmental Indemnity, the Guaranty and the other Loan
Documents are in full force and effect and the transactions contemplated therein
constitute its valid and binding obligations enforceable by Lender in accordance
with their terms and have not been modified either orally or in writing, except
as provided herein.
(vii)There is no bankruptcy or receivership proceeding pending or, to its
knowledge, threatened against it.

8

--------------------------------------------------------------------------------


(viii)All representations and warranties referred to herein are true in all
material respects as of the date of this Agreement and shall survive closing of
the Transaction.
(ix)After the completion of the Transaction, none of the obligors remaining
liable for the Original Mezzanine Loan possess any direct and indirect ownership
interest in Borrower.
(c)New Guarantor hereby represents and warrants as follows:
(i)    All information and data provided by it to Lender in connection with the
Transaction is true and correct in all material respects.
(ii)    The Transaction will not have a Material Adverse Effect.
(iii)    Lender has received copies of all consents and approvals, if any,
required in connection with the execution, delivery and performance by it of
this Agreement and all other documents to which it is a party related to the
Loan or the Transaction.
(iv)    It is duly authorized to execute, deliver and perform this Agreement and
all other documents to which it is a party related to the Loan or the
Transaction.
(v)    Any court or third-party approvals necessary for it to enter into this
Agreement or any other documents related to the Loan or the Transaction have
been obtained.
(vi)    This Agreement, the Supplemental Environmental Indemnity, the
Supplemental Guaranty and the other Loan Documents are in full force and effect
and the transactions contemplated therein constitute its valid and binding
obligations enforceable by Lender in accordance with their terms and have not
been modified either orally or in writing, except as provided herein.
(vii)    There is no bankruptcy or receivership proceeding pending or, to its
knowledge, threatened against it.
(viii)    All representations and warranties referred to herein are true in all
material respects as of the date of this Agreement and shall survive closing of
the Transaction.
(ix)    After the completion of the Transaction, none of the obligors remaining
liable for the Original Mezzanine Loan possess any direct and indirect ownership
interest in Borrower.
Lender is entitled to rely, and has relied, upon the foregoing representations
and warranties in the execution and delivery of this Agreement and all other
documents, agreements and instruments executed and delivered by Lender in
connection with this Agreement.
8.    RELEASE OF LENDER. Each of Borrower, Old Guarantor and New Guarantor, for
itself and for its agents, employees, representatives, officers, directors,
general partners, limited partners, joint shareholders, beneficiaries, trustees,
administrators, subsidiaries, affiliates, employees, servants and attorneys
(collectively, the "Releasing Parties") jointly and severally release and
forever discharge

9

--------------------------------------------------------------------------------


Lender, PNC Bank, National Association, and Midland Loan Services, a division of
PNC Bank, National Association, and their respective successors, assigns,
partners, directors, officers, employees, agents, attorneys, administrators,
trustees, subsidiaries, affiliates, beneficiaries, shareholders and
representatives from all liabilities, obligations, costs, expenses, claims and
damages, at law or in equity, known or unknown, which any of the Releasing
Parties may now or hereafter hold or claim to hold under common law or statutory
right, arising in any manner out of the Property, the Loan, any of the Loan
Documents or any of the documents, instruments or any other transactions
relating thereto or the transactions contemplated thereby, in each case solely
to the extent arising prior to the date hereof. Without limiting the generality
of the foregoing, this release shall include the following matters: (a) all
aspects of this Agreement and the Loan Documents, any negotiations, demands or
requests with respect thereto, and (b) Lender's exercise or attempts to exercise
any of its rights under this Agreement, any of the Loan Documents, at law or in
equity. The Releasing Parties agree that this release is a full, final and
complete release and that it may be pleaded as an absolute bar to any or all
suit or suits pending or which may thereafter be filed or prosecuted by any of
the Releasing Parties, or anyone claiming by, through or under any of the
Releasing Parties. The Releasing Parties agree that this release is binding upon
each of them and their respective agents, employees, representatives, officers,
directors, general partners, limited partners, joint shareholders,
beneficiaries, trustees, administrators, subsidiaries, affiliates, employees,
servants and attorneys.
9.    RATIFICATION AND CONFIRMATION OF THE LOAN. Each of the parties agrees to
perform each and every obligation under the Loan Documents, as specifically
modified by this Agreement, in accordance with their respective terms and
conditions. Each of the parties hereby ratifies, affirms, reaffirms,
acknowledges, confirms and agrees that the Loan Documents remain in full force
and effect and represent legal, valid and binding obligations, enforceable
against each of the parties in accordance with their terms. Each of Borrower,
Old Guarantor and New Guarantor agrees that neither this Agreement nor any
document, instrument or agreement executed by Borrower, Original Guarantor or
New Guarantor in connection with the Loan or the consent to the Transaction
shall diminish, impair, release or relinquish the liens, powers, titles,
security interests and rights securing or guaranteeing payment of the Loan,
including the validity or first priority of the liens and security interests
encumbering the Property granted Lender by the Loan Documents.
At all times each of Borrower, Old Guarantor and New Guarantor, shall comply
with all terms of the Loan Documents to which it is a party, including without
limitation, the insurance requirements of the Loan Documents. Although the
Lender may accept certain evidence of insurance for purposes of closing the
Transaction, subject to the terms of the Loan Documents, the Lender or its
servicer may at any time and from time to time request additional insurance
information from Borrower to ensure or monitor Borrower's compliance with the
insurance provisions of the Loan Documents and may request that Borrower provide
such coverages as Lender or its servicer may require consistent with the terms
of the Loan Documents. By entering into this Agreement, Lender specifically does
not waive or modify any of the insurance requirements under the Loan Documents
or any of the remedies provided therein for failure to secure such required
insurance coverage.
10.    NONWAIVER. The parties hereto acknowledge and agree that (a) any
performance or non-performance of the Loan Documents prior to the date of this
Agreement does not affect or diminish Lender's ability to require future
compliance with the Loan Documents, and (b) in the future, Lender will require
strict compliance with and performance of the Loan Documents. Nothing contained
herein shall be construed as a waiver of any of Lender's rights or remedies with
respect to any default under this Agreement or any Loan Document.
11.    BANKRUPTCY. Each of Borrower, Old Guarantor and New Guarantor covenants
and agrees that in the event it shall (i) file any petition with any bankruptcy
court or be the subject of any

10

--------------------------------------------------------------------------------


petition under the United States Bankruptcy Code (11 U.S.C. §101 et seq., the
"Code"), (ii) file or be the subject of any petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any present or future federal or state act or law relating to
bankruptcy, insolvency, or other relief for debtors, (iii) have sought or
consented to or acquiesced in the appointment of any trustee, receiver,
conservator, or liquidator, or (iv) be the subject of any order, judgment, or
decree entered by any court of competent jurisdiction approving a petition filed
against such party for any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any present or
future federal or state act or law relating to bankruptcy, insolvency, or relief
for debtors, Lender shall thereupon be entitled, and each of Borrower, Old
Guarantor and New Guarantor irrevocably consents, to the entry of an order by a
bankruptcy court granting to Lender relief from any automatic stay imposed by
Section 362 of the Code, or otherwise, on or against the exercise of the rights
and remedies otherwise available to Lender as provided in the Loan Documents,
this Agreement or as otherwise provided by law or in equity, and each of
Borrower, Old Guarantor and New Guarantor irrevocably waives its rights to
object to, attempt to enjoin or otherwise interfere with such relief and the
exercise and enforcement by Lender of its rights and remedies following entry of
such order. Without limiting the generality of the immediately preceding
sentence, each of Borrower, Old Guarantor and New Guarantor agrees that Lender
will be entitled to and consents to immediate relief from the automatic stay
imposed by the Code to allow Lender to take any and all actions necessary,
desirable or appropriate to enforce any rights Lender may have under the Loan
Documents, including, but not limited to, the right to possession of the
Property, collection of rents, and/or the commencement or continuation of an
action to foreclose Lender's liens and security interests. Each of Borrower, Old
Guarantor and New Guarantor further agrees that the filing of any petition for
relief under the Code which postpones, prevents, delays or otherwise hinders
Lender's efforts to collect the amounts due under the Note or to liquidate any
of the collateral therefor shall be deemed to have been filed in bad faith and,
therefore, shall be subject to prompt dismissal or conversion to a liquidation
case under the Code upon motion therefor by Lender. Further, each of Borrower,
Old Guarantor and New Guarantor agrees that it will not seek, apply for or cause
the entry of any order enjoining, staying, or otherwise prohibiting or
interfering with Lender's obtaining an order granting relief from the automatic
stay and enforcement of any rights which Lender may have under the Loan
Documents, including, but not limited to, Lender's right to possession of the
Property, collection of rents and/or the commencement or continuation of an
action to foreclose Lender's liens and security interests under the Loan
Documents.
12.    COMPLIANCE WITH INTEREST LAW. It is the intention of the parties hereto
to conform strictly to any present or future law which has application to the
interest and other charges under the Loan Documents (the "Interest Law").
Accordingly, notwithstanding anything to the contrary in the Loan Documents, the
parties hereto agree that the aggregate amount of all interest or other charges
taken, reserved, contracted for, charged or received under the Loan Documents or
otherwise in connection with the Loan shall under no circumstances exceed the
maximum amount of interest allowed by the Interest Law. If any excess interest
is provided for in the Loan Documents, then any such excess shall be deemed a
mistake and canceled automatically and, if theretofore paid, shall be credited
against the indebtedness evidenced and secured by the Loan Documents (the
"Indebtedness") (or if the Indebtedness shall have been paid in full, refunded
by Lender), and the effective rate of interest under the Loan Documents shall be
automatically reduce to the maximum effective contract rate of interest that
Lender may from time to time legally charge under the then applicable Interest
Law with respect to the Loan. To the extent permitted by the applicable Interest
Law, all sums paid or agreed to be paid to Lender for the use, forbearance or
detention of the Indebtedness shall be amortized, prorated, allocated and spread
throughout the full term of the Loan.
13.    LIMITATION OF CONSENT. Lender's consent in this Agreement is strictly
limited to the Transaction. Except as expressly provided herein, this Agreement
shall not constitute a waiver or modification of any requirement to obtain
Lender's consent to any future transfer of any ownership

11

--------------------------------------------------------------------------------


interest, sale, recapitalization, financial interest, etc., in Borrower, Old
Guarantor, New Guarantor, the Property or any portion thereof or interest
therein, nor shall it constitute a modification of the terms, provisions, or
requirements in the Loan Documents in any respect.
14.    EFFECT OF AGREEMENT. The Agreement shall be deemed to form a part of the
Loan Documents. This Agreement shall not prejudice any present or future rights,
remedies or powers belonging or accruing to Lender under the Loan Documents, nor
impair the lien of the Security Instrument.
15.    NO EFFECT ON LIENS OR PRIORITY. Nothing in this Agreement shall in any
way release, diminish or affect the validity or priority of the Security
Instrument or any liens created by, or the agreements or covenants contained in,
the Loan Documents. Each of Borrower, Old Guarantor and New Guarantor agrees
that the Note, the Security Instrument, and other Loan Documents shall secure
all other sums that may be advanced in the future by Lender to Borrower or any
of its successors or assigns or any other owner(s) of the Property pursuant to
the terms of the Loan Documents.
16.    COMPLIANCE WITH ANTI-TERRORISM ORDERS.
(a)Borrower will not knowingly permit the transfer of any interest in Borrower
to any person or entity who is listed on the Lists or whose beneficial owners
are listed on the specially Designated Nationals and Blocked Persons List (the
“List”) maintained by the Office of Foreign Asset Control, Department of the
Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079
(September 25, 2001) (the “Order”) and/or any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of OFAC or pursuant to any other applicable Executive Orders (such lists are
collectively referred to as the “Lists”).
(b)Borrower will not knowingly enter into a Lease with any party who is either
(A) listed on the Lists or (B) engaged in illegal activities.
(c)Borrower shall immediately notify Lender if it becomes known to Borrower that
any member or beneficial owner of Borrower is listed on the Lists or (A) is
indicted on, or (B) arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.
(d)Borrower shall immediately notify Lender if it becomes known to Borrower that
any tenant at the Property is listed on the Lists or (A) is convicted on, (B)
pleads nolo contendere to, (C) is indicted on or (D) is arraigned and held over
on charges involving money laundering or predicate crimes to money laundering.
17.    FURTHER ASSURANCES. Each of the parties hereto agrees to do any act or
execute any additional documents requested by the other party as may reasonably
be required by the other party to effectuate the purposes of this Agreement or
to perfect or retain Lender’s first priority perfected security interest in the
Property.
18.    INUREMENT. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors in interest and permitted assigns.
19.    GOVERNING LAW/SEVERABILITY. This Agreement shall with all respects be
governed, construed, applied and enforced in accordance with the terms of the
Loan Agreement, as if it was a part of the Loan Agreement. In the event one or
more provisions of the agreement shall be invalid,

12

--------------------------------------------------------------------------------


illegal or unenforceable, the validity and enforceability of the remaining
provisions shall not in any way be affected.
20.    NO LEGAL RESTRICTIONS ON PERFORMANCE. Each of the parties hereto agree
that the execution and delivery of this Agreement and compliance with the
provisions hereof will not conflict with, or constitute a breach of or a default
under any agreement or other instrument to which such party is a party or by
which it may be bound.
21.    MODIFICATIONS. Neither this Agreement, nor any term or provision hereof,
may be changed, discharged or terminated orally, but only by an instrument in
writing signed by the party against whom enforcement of the change, discharge or
termination is sought.
22.    NOTICES. All notices to parties in connection with this Agreement shall
be in writing and shall be addressed to the intended recipient thereof, in the
case of Lender, at its address as set forth in the first paragraph of this
Agreement, and in the case of Borrower, Old Guarantor or New Guarantor, as
follows (or at such other address as such party may designate in writing from
time to time by notice given to the other party):
If to Borrower:
First States Investors 5200, LLC
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attention:  Keith Hall and David Snyder
    
and
First States Investors 5200, LLC
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attention:  Keith Hall and David Snyder


With copies to:
Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: L. Bruce Fischer, Esq.


Goldman Sachs Mortgage Company
200 West Street
New York, New York 10282
Attention: Anthony Preisano 


Citigroup Financial Products Inc.
388 Greenwich Street
New York, New York 10013
Attention: Michael Schadt

13

--------------------------------------------------------------------------------


If to Old Guarantor:
First States Group, L.P.
c/o Gramercy Capital Corp.
420 Lexington Avenue, 19th Floor
New York, New York 10170
Attention: Allan B. Rothschild, Esq.


With a copy to:
Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois 60654
Attention: Andrew D. Small, Esq.


If to New Guarantor:
KBS Acquisition Holdings, LLC
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attention:  Keith Hall and David Snyder


With a copy to:
Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: L. Bruce Fischer, Esq.


Provided, however, that failure to provide copies of notices to any of the copy
parties shall not render ineffective any notice to the Borrower or the
Guarantor. All notices given to any party of this transaction shall be deemed
effectively given (a) upon personal delivery of any such notice to the premises
of the intended recipient as required above or as most recently designated by
such intended recipient as provided herein; (b) two (2) business days following
the deposit of an envelope containing such notice in the United States mail,
sent by certified mail, postage pre-paid and addressed to the intended recipient
as set forth above or, as most recently designated, by the intended recipients
as provided herein; or (c) upon actual receipt if sent by overnight courier.
23.    HEADING: TERMS GENERALLY. The section heading contained herein are
intended for convenience of reference and shall not be deemed to define, limit
or describe the scope or intent of the respective provisions of this Agreement.
Each definition contained in this or any other article of this Agreement shall
apply equally to both singular and plural form of the term defined. Each pronoun
shall include the masculine, the feminine and the neuter form, whichever is
appropriate to the context. The words "included", "includes" and "including"
shall each be deemed to be followed by the phrase, "without limitation". The
words "herein", "hereby", "hereof", and "hereunder" shall each be deemed to
refer to this entire Agreement and not to any particular Article or Section
hereof. Notwithstanding the foregoing, if any law is amended so as to broaden
the meaning of any term defined in it, such broader meaning shall apply
subsequent to the effective date of such amendment. Where a defined term derives
its meaning from a statutory reference, any regulatory definition is broader
than the statutory reference and any reference or citation to a statute or
regulation shall be deemed to include any amendments to that statute or
regulation and judicial and administrative interpretations of it.

14

--------------------------------------------------------------------------------


24.    COMPLIANCE WITH ERISA. As of the date of this Agreement, the Borrower
does not maintain any employee benefit plans that require compliance with ERISA.
If at any time Borrower institutes any employee benefit plans, it shall at all
times comply with the requirements of ERISA.
25.    SOLE DISCRETION OF LENDER. Wherever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, Lender’s decision to approve or disapprove
or to decide that arrangements or terms are satisfactory or not satisfactory
shall be in the sole and absolute discretion of Lender and shall be final and
conclusive, except as may be otherwise expressly and specifically provided
herein.
26.    LIABILITY. If any party hereto consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several.
27.    ENTIRE AGREEMENT. This Agreement and the Loan Documents contain the
entire agreement of the parties hereto with respect to the Transaction and
supersedes any prior written or oral agreements between them concerning said
subject matter. There are no representations, agreements, arrangements, or
understanding, oral or written, between and among the parties hereto, relating
to the subject matter contained in this Agreement, that are not fully expressed
herein or in the Loan Documents. This Agreement may be executed in multiple
counterparts for the convenience of the parties, which together shall constitute
one agreement, and the counterpart signature and acknowledgment pages may be
detached from the various counterparts and attached to one copy of this
Agreement.
28.    INTEGRATION, SURVIVAL. This Agreement and the Loan Documents embody the
entire agreement by and between the parties hereto with respect to the Loan, and
any and all prior correspondence, discussions or negotiations are deemed merged
therein. Except as otherwise specifically provided herein, all obligations of
any party contained in this Agreement or the Loan Documents shall survive the
Closing and Lender hereby preserves all of its rights against all persons or
entities and all collateral securing the Loan, including, without limitation,
the Property.
29.    NO ORAL CHANGE. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of any party hereto, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.
30.    ANTICIPATED RESTRUCTURE OR REFINANCE OF THE REPO LOAN. Repo Lender and
Repo Borrowers have indicated to Lender that they currently intend to
restructure the Repo Loan from a repurchase facility into a traditional
mezzanine loan (the “Restructured Loan”), and sometime thereafter, to refinance
the Restructured Loan in an approximate amount not to exceed $200,000,000 (the
“Refinanced Loan”). Lender agrees that it will grant its consent to the
Restructured Loan so long as (a) the terms, conditions, documentation and
collateral related to the Restructured Loan are substantially similar to the
Repo Loan’s existing terms, conditions, documentation and collateral, as
determined by Lender, (b) the lender under the Restructured Loan is a Qualified
Transferee (as defined in the Intercreditor Agreement), (c) the lender under the
Restructured Loan enters into an intercreditor agreement with terms and
conditions substantially similar to the Intercreditor Agreement, as determined
by Lender, (d) Lender’s master servicer is paid its standard processing fee for
such transactions equal to $10,000.00, and (e) Lender is reimbursed for all
costs and expenses incurred by it in connection therewith. Lender further agrees
that it will grant its consent to the Refinanced Loan so long as (a) the terms,
conditions, documentation and collateral related to the Refinanced Loan are
substantially similar to the Repo Loan’s existing terms, conditions,
documentation and collateral, as determined by Lender, (b) the lender under the
Refinanced Loan is a Qualified Transferee (as defined in the Intercreditor

15

--------------------------------------------------------------------------------


Agreement), (c) the lender under the Refinanced Loan enters into an
intercreditor agreement with terms and conditions substantially similar to the
Intercreditor Agreement, as determined by Lender, (d) Lender’s master servicer
is paid its standard processing fee for such transactions equal to $10,000.00,
and (d) Lender is reimbursed for all costs and expenses incurred by it in
connection therewith.
31.    LIMITATION ON LIABILITY OF CONSTITUENT PARTIES. Notwithstanding anything
stated to the contrary in this Agreement or the other Loan Documents, under no
circumstances shall the constituent shareholders, partners, members, managers,
directors, officers or employees of Borrower, Old Guarantor or New Guarantor
(direct or indirect) have any liability whatsoever under the Security
Instrument, this Agreement or any of the other Loan Documents, except for Old
Guarantor’s obligations under the Guaranty and Environmental Indemnity, and New
Guarantor’s obligations under the Supplemental Guaranty and the Supplemental
Environmental Indemnity.
32.    WAIVER OF JURY TRIAL. THE PARTIES HERETO KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON THE LOAN OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE LOAN DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF ANY PARTY HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER'S CONSENT TO THE TRANSACTION.
[SIGNATURES BEGIN ON THE FOLLOWING PAGE.]





















16

--------------------------------------------------------------------------------




WHEREFORE, the parties hereto have executed this Agreement as of the date first
above written.
BORROWER:    
FIRST STATES INVESTORS 5200, LLC,
a Delaware limited liability company


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer




--------------------------------------------------------------------------------




STATE OF CALIFORNIA
COUNTY OF ORANGE    )




On December 12, 2011, before me, Rhonda Radford personally appeared David E.
Snyder, who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s) or the entity upon behalf of which the person(s) acted,
executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and seal.


/s/ Rhonda Radford (Seal)
Signature






--------------------------------------------------------------------------------




LENDER:
WELLS FARGO BANK, N.A., AS TRUSTEE IN TRUST FOR HOLDERS OF BSDB 2005-AFR1 TRUST
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-AFR1
By
Midland Loan Services,

a division of PNC Bank, National Association,
its Servicer and Attorney in Fact
    
By:
/s/ Bradley J. Hauger

Print Name:
Bradley J. Hauger

Title:
Senior Vice President-Servicing Officer







STATE OF KANSAS        )
) ss.
COUNTY OF JOHNSON    )


This instrument was acknowledged before me on December 15, 2011, by Bradley J.
Hauger, as Senior V.P. of Midland Loan Services, a division of PNC Bank,
National Association, the Master Servicer and Attorney-in-Fact for WELLS FARGO
BANK, N.A., AS TRUSTEE IN TRUST FOR HOLDERS OF BSDB 2005-AFR1 TRUST COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-AFR1.


/s/ Trishia L. Lake
Print Name: Trishia L. Lake
Notary Public in and for said
County and State


My Appointment Expires:


8/14/2013



18

--------------------------------------------------------------------------------




ACKNOWLEDGMENT OF OLD GUARANTOR
The undersigned hereby acknowledges, consents to, agrees and ratifies the terms
and conditions of this Agreement. The undersigned further represents and
warrants to Lender as follows: (a) the Guaranty and the Environmental Indemnity
are in full force and effect; (b) as of the date hereof, the undersigned has no
defenses to, or offsets against, any of its obligations under the Guaranty, the
Environmental Indemnity and other Loan Documents; (c) the undersigned has full
power, authority, legal right and capacity to execute and deliver this
Agreement; (d) the Loan Documents, without limitation including, each of the
Environmental Indemnity, the Guaranty and this Agreement, constitute valid,
enforceable and binding obligations of the undersigned, and (e) the
undersigned’s liabilities and obligations under (1) the Environmental Indemnity
are joint and several with the liabilities and obligation of New Guarantor under
the Supplemental Environmental Indemnity, and (2) the Guaranty are joint and
several with the liabilities and obligation of New Guarantor under the
Supplemental Guaranty.
OLD GUARANTOR
FIRST STATES GROUP, L.P.,
a Delaware limited partnership


By:     First States Group, LLC,
a Delaware limited liability company,
its General Partner


By:/s/ Allan B. Rothschild
Name: Allan B. Rothschild
Title: Vice President


STATE OF New York     )
) ss.
COUNTY OF New York    )


This instrument was acknowledged before me on December 15, 2011, by Allan B.
Rothschild, the Vice President of First States Group, LLC, a Delaware limited
liability company, the General Partner of First States Group, L.P., a Delaware
limited partnership..
/s/ Katerina Manasakis
Print Name: Katerina Manasakis
Notary Public in and for said
County and State
My Appointment Expires:


3/7/2015

19

--------------------------------------------------------------------------------




ACKNOWLEDGMENT OF NEW GUARANTOR
The undersigned hereby acknowledges, consents to, agrees and ratifies the terms
and conditions of this Agreement. The undersigned further represents and
warrants to Lender as follows: (a) the Supplemental Environmental Indemnity and
the Supplemental Guaranty are in full force and effect; (b) as of the date
hereof, the undersigned has no defenses to, or offsets against, any of its
obligations under the Supplemental Environmental Indemnity, the Supplemental
Guaranty and other Loan Documents; (c) the undersigned has full power,
authority, legal right and capacity to execute and deliver this Agreement; (d)
the Loan Documents, without limitation including, each of the Supplemental
Environmental Indemnity, the Supplemental Guaranty and this Agreement,
constitute valid, enforceable and binding obligations of the undersigned, and
(e) the undersigned’s liabilities and obligations under (1) the Supplemental
Environmental Indemnity are joint and several with the liabilities and
obligation of Old Guarantor under the Environmental Indemnity, and (2) the
Supplemental Guaranty are joint and several with the liabilities and obligation
of Old Guarantor under the Guaranty.
NEW GUARANTOR
KBS ACQUISITION HOLDINGS, LLC,
a limited liability company
By:
/s/ David E. Snyder

David E. Snyder
Chief Financial Officer




--------------------------------------------------------------------------------


STATE OF CALIFORNIA
COUNTY OF ORANGE    )
On December 12, 2011, before me, Rhonda Radford personally appeared David E.
Snyder, who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s) or the entity upon behalf of which the person(s) acted,
executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and seal.


/s/ Rhonda Radford (Seal)
Signature










--------------------------------------------------------------------------------


EXHIBIT A
POST CLOSING OWNERSHIP CHART



EXHIBIT A

--------------------------------------------------------------------------------


[riq42011ex10115exhibita.jpg]
